DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KATSIARYNA H. BAILOR,
                              Appellant,

                                     v.

                         DOUGLASS D. BAILOR,
                              Appellee.

                              No. 4D19-2554

                              [July 15, 2020]

   Appeal of nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Cynthia L. Cox, Judge; L.T. Case
No. 312018DR000912.

  Jordan B. Abramowitz of Abramowitz and Associates, Coral Gables, for
appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

                On Motion for Clarification and Rehearing

PER CURIAM.

   We grant Katsiaryna H. Bailor’s (“wife”) Motion for Clarification in part,
deny her Motion for Rehearing En Banc and Motion for Rehearing,
withdraw our June 10, 2020 opinion, and substitute the following in its
place.

   Wife appeals a nonfinal order denying her request to relocate with the
parties’ minor child, modifying timesharing, ordering wife to pay temporary
child support and additional child-related expenses, and distributing the
marital home to Douglass D. Bailor (“husband”). We affirm the portion of
the order denying the motion for relocation, modifying timesharing, and
ordering wife to pay temporary child support and related expenses without
further comment.       We reverse, however, the portion of the order
distributing the marital home. As conceded by husband, the advance
distribution of the marital home was premature considering the parties
had yet to proceed to trial on the issue of equitable distribution.
  Affirmed in part and reversed and remanded in part.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2